Citation Nr: 1510538	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-38 718	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Subsequently, this matter was transferred to the RO in New Orleans, Louisiana.  

This matter has come before the Board on three prior occasions.  In February 2011, the Board remanded the case for further evidentiary development and consideration of extraschedular criteria.  In July 2013, the Board remanded the case so that additional records, including the Veteran's vocational rehabilitation records, could be associated with the claims file.  The Board also ordered that the Veteran be scheduled for a new VA examination in connection with his claim.  In October 2014, the Board again remanded the case so that a medical opinion on the Veteran's ability to secure and maintain substantially gainful employment, to include all the Veteran's disabilities in combination, could be obtained.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As much as the Board sincerely regrets any additional delay in the adjudication of this case, an additional remand is required so as to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Under 38 U.S.C.A. § 5103A(b)(1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 C.F.R. § 3.159(c)(3) (2014).  Particularly, VA is obligated to obtain relevant medical treatment or examination records at VA healthcare facilities or at the expense of VA, if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2) (West 2014); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).    

VA is held to be in "constructive possession" of VA generated records (i.e., VA medical records, etc.) and must secure and associate all such relevant records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  

In this case, the Veteran applied for TDIU in January 2008.  In June 2008 the RO issued a rating decision that denied entitlement to TDIU and based its decision partially on VA examinations conducted at the VA Medical Center (VAMC) in Alexandria, Louisiana, on May 6, 2008.  Particularly, both the June 2008 rating decision and the subsequently issued September 2009 statement of the case (SOC) indicate that those records included opinions on the Veteran's ability to function in certain occupational environments.  Upon review of the Veteran's electronic claims file, the resulting VA examination reports cannot be located.  

Additionally, the September 2009 SOC indicates that treatment reports from the Jennings VA Outpatient Clinic dated from January 8, 2007, to September 8, 2009, were reviewed in conjunction with the adjudication of this claim.  A review of the record also fails to account for these records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file, the VA examination reports from the Alexandria, Louisiana VAMC dated May 6, 2008.  All attempts to procure these examination reports should be documented in the file.  If the AOJ cannot obtain these records, a notation to that effect should be included in the file.  

2. Obtain and associate with the Veteran's electronic claims file, all treatment records from the Alexandria VAMC and the Jennings VA Outpatient Clinic dated from January 2008 to the present.  All attempts to procure these records should be documented in the file.  If the AOJ cannot obtain these records, a notation to that effect should be included in the file.  

3. All reasonable attempts should be made to obtain the records requested in this remand.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims fie.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed to opportunity to provide such records, as provided in 39 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4. After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue of entitlement to TDIU.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




